PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/478,154
Filing Date: 3 Apr 2017
Appellant(s): Herman, Ronald, Duane



__________________
Michael Tieff (57,845)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The 35 U.S.C. 112(a) Lack of Algorithm rejections are withdrawn. The 35 U.S.C. 112(b) Unclear Scope rejections are withdrawn.















(2) Response to Argument
Rejection of claims 1, 3, 5-9 and 11-13 under 35 U.S.C. §112(a)
Regarding the rejections of claims 1, 3, 5-9 and 11-13 as being broader than the Specification for the claimed term “first widget”, appellant is first of the opinion that it is well known that claims as filed in the original specification are part of the disclosure, pointing to MPEP section 2163.06 (See Appeal Brief, page 11). As such, appellant points out that “first widget” was recited in the original claims filed 04/03/2017. Second, appellant is of the opinion that the Specification only recites buttons as an example type of widget and is clearly not intending to limit the claimed widget to only buttons (See Appeal Brief, page 12). 

Examiner respectfully disagrees. Within the computer-implemented arts, the broadest reasonable interpretation (BRI) of widget may take the form of either a graphical user interface (GUI) element (e.g., button) or a software program (See TechTarget WhatIs.com encyclopedia). As appellant’s claim 1 recites “presenting … at the display of the mobile computing device on a second pane of the graphical user interface … a first widget …”, appellant is intending to limit the claimed widget to the GUI element version of the BRI widget definition, not the software program version of the BRI widget definition, because of the recited “graphical user interface” claim language. To further support this position, Examiner notes that the only examples appellant discloses in their Specification for the claimed widget are GUI buttons (e.g., Specification paragraph [0013] discloses “a first widget (e.g., a checkout button)”). Therefore, the broad language of widget recited in the claim is broader than what is disclosed in the Specification (e.g., button). Thus, claims 1, 3, 5-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  See LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005); MPEP 2163. 

Regarding the rejections of claims 1, 3, 5-9 and 11-13 for claiming new matter in the limitation “determining… at most three symbols… wherein determining the at most three symbols of the payment token consists of: determining a first…; determining a second…; and determining a unique symbol…”, appellant is of the opinion that determining exactly three symbols is included in the claim phrase “at most three symbols” (See Appeal Brief, page 14). 

Examiner respectfully disagrees. First, the claim 1 limitation “determining … at most three symbols of a payment token …” is reasonably interpreted to include a determination of two symbols or a determination of one symbol. Appellant even admits in their Appeal Brief that “Applicant agrees with the Final Rejection that ‘at most three symbols’ implies three or less” (See Appeal Brief, page 14). However, appellant’s Specification fails to provide support for a determination of two symbols or a determination of one symbol because all descriptions of the payment token within the Specification describe the payment token as having a length between 3, 4, 5, and 6 symbols, not less than three symbols (e.g. two symbols or one symbol). Examiner could stop here, however, considering that a two or one symbol payment token is within the BRI of “at most three symbols”, appellant’s Specification further fails to support how one of ordinary skill would determine three symbols (e.g. “determining a first …”, “determining a second …”, and “determining a unique …”) from a two symbol or one symbol payment token. Therefore, new matter is added. Thus, claims 1, 3, 5-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  



Rejection of claims 1, 3, 5-6, 8-9 and 11-12 under 35 U.S.C. §103
Regarding the rejection of claims 1, 3, 5-6, 8-9 and 11-12 under 35 U.S.C. §103 as being unpatentable over Balasubramani (US 2016/0335608 A1) in view of Hong (US 2009/0167553 A1) and further in view of Jindal (IN 03468DE2014 A), appellant is of the opinion that reference Jindal does not teach claim 1 limitations “determining a first numerical symbol of the at most three symbols”, “determining a second numerical symbol of the at most three symbols”, and “determining a unique symbol among a set of symbols of the at most three symbols”. To support their position, appellant first contends the plain meaning of a symbol is a single alphanumeric character. Specifically, appellant contends the Specification clearly defines symbol as a single digit alphanumeric character and therefore any other interpretation of symbol would be inconsistent with the Specification. To support this argument, appellant points to paragraph [0156] of the Specification disclosing “Though indicated to be 3-digit code, in some embodiments, the code can be between 3 and 6 symbols in length (e.g., 3, 4, 5, or 6)” (See Appeal Brief, page 20).  

Examiner respectfully disagrees. Examiner cited to Jindal Fig.3A item 314 and paragraphs 66 and 82 as disclosing these limitations. Specifically, Fig.3A item 314 shows a Cardless Transaction Identity Code of “7581259”. Examiner has interpreted the “75” portion of the “7581259” as the claimed first numerical symbol, the “81” portion of the “7581259” as the claimed second numerical symbol, and the “259” portion of the “7581259” as the claimed unique symbol. The word symbol is defined as “a letter, figure, or other character or mark or a combination of letters or the like used to designate something” (See Dictionary.com). As such, the BRI of a symbol includes a combination of characters to represent the symbol, thus reference Jindal reads upon the claim limitations. Further, paragraph [0156] of appellant’s Specification is not clear as to the definition of symbol, as applicant contends, but rather is unclear and open-ended as to what a symbol may be because nowhere in paragraph [0156], nor in the entire Specification, is disclosed that a symbol is a digit. Rather, paragraph [0156] refers to the “3-digit” and the “3 and 6 symbols” in an alternative fashion, implying that they are not one of the same. 

Appellant further contends that Jindal does not support the cardless transaction identity code as at most three symbols. However, Examiner respectfully disagrees because as previously stated, the BRI of a symbol includes a combination of characters to represent the symbol, thus interpreting “75” as the claimed first numerical symbol, “81” as the claimed second numerical symbol, and “259” as the claimed unique symbol, Jindal does support the cardless transaction identity code as at most three symbols.
















For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ari Shahabi/Examiner, Art Unit 3685
                                                                                                                                                                                           Conferees:

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685 
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.